Citation Nr: 0842879	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Ellis W. Boyle, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from December 1966 to March 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the benefits sought on 
appeal.  In July 2008, the veteran was afforded a Central 
Office Board hearing before the undersigned Acting Veterans 
Law Judge rendering the determination in this claim.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1973, the Board 
denied a claim for service connection for an acquired 
psychiatric disorder.

2.  The evidence received since the Board's May 1973 
decision, which denied service connection for a psychiatric 
disorder, was not previously of record, is not cumulative of 
other evidence of record, and raises a reasonable possibility 
of substantiating the claim of service connection for an 
acquired psychiatric disorder.  

3.  An acquired psychiatric disorder was not caused or 
aggravated by active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's May 1973 decision, which denied a claim for service 
connection for a psychiatric disorder; the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in August 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the veteran could submit in support 
of his claim.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The August 2005 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for an acquired 
psychiatric disorder, and noted the evidence needed to 
substantiate the underlying claim.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence 
supports reopening the veteran's claim of service connection 
for an acquired psychiatric disability.  Thus, any failure to 
notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in march 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August 2005 letter was issued to the appellant and his 
service representative prior to the November 2005 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claim is 
being reopened and denied on the merits in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply put, the standards of McLendon are not met in this 
case.  As will be explained below in greater detail, although 
new and material evidence has been submitted to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder, the evidence does not support granting 
service connection; thus, an examination is not required.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

New and Material Evidence

In a rating decision dated in October 1972, the RO denied a 
claim for service connection for a nervous condition.  The 
veteran appealed and, in May 1973, the Board denied this 
claim.  This decision is now final.  See 38 U.S.C.A. § 
7104(b).  

In July 2005, the veteran filed a request to reopen his 
previously denied claim of service connection for an acquired 
psychiatric disorder.  The Board observes that, for claims 
filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2008).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). 

The most recent and final denial of this claim was in May 
1973.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in May 1973 included the veteran's 
service medical records.  The veteran's entrance examination 
report, dated in May 1966, showed that his psychiatric 
condition was clinically normal and there was no notation of 
psychiatric symptoms, or a psychiatric disorder.  The veteran 
also denied any medical history of any relevant symptoms.  
Reports dated in February 1967 showed that the veteran was 
hospitalized with complaints of symptoms that included 
nervousness and nightmares.  The diagnosis was anxiety 
reaction, chronic, with acute exacerbation.  The report noted 
a history of anxiety prior to service, the veteran was 
thought to be unfit for further service, and his condition 
existed prior to service.  A medical board report dated in 
March 1967 and an associated "clinical record cover sheet" 
(DA Form 8-275-2) contained diagnoses identical to those 
noted in the February 1967 reports, showed that the veteran 
was determined to be medically unfit for further duty, his 
condition was not incurred in the line of duty, and it 
existed prior to service.  

The post-service medical evidence of record in May 1973 
consisted of VA and non-VA reports dated in 1972 and three 
lay statements.  The non-VA medical evidence showed treatment 
for physical symptoms.  A VA hospital report covering 
treatment between August and September of 1972 showed that 
the veteran was hospitalized with complaints that included 
"a severe drinking problem of ten years duration."  His 
diagnoses included "habitual excessive drinking."  The lay 
statements written by his parents, an acquaintance, and a 
school official essentially asserted that the veteran did not 
exhibit nervous symptoms prior to his service.  

At the time of the Board's May 1973 decision, there was no 
medical evidence to show that the veteran did not have an 
acquired psychiatric disorder prior to service, an acquired 
psychiatric disorder was caused by service, or that he had a 
preexisting acquired psychiatric disorder which was 
aggravated by service.  

Evidence received since the May 1973 decision includes a VA 
hospital report dated in 1974, non-VA reports dated between 
1979 and 1980, and statements from two non-VA health care 
providers dated between 2006 and 2008.  The 1974 VA hospital 
report shows treatment for diagnoses that included "habitual 
excessive drinking with probable drug abuse," and anxiety 
neurosis.  Two statements from a psychologist, W.S.S., Ph. D. 
(Dr. W.S.), dated in 2006 and 2007, and a statement from 
B.F., M.D. (Dr. B.F.), dated in 2008, essentially assert that 
the veteran did not have a preexisting psychiatric disorder, 
and that his service caused a generalized anxiety disorder.  

This evidence was not of record at the time of the May 1973 
decision, is not cumulative, and is "new" within the meaning 
of 38 C.F.R. § 3.156.  The Board also finds that this 
evidence is material to the issue of whether an acquired 
psychiatric disorder is related to active service.  The 
statements of Dr. W.S. and Dr. B.F. are competent evidence to 
show that the veteran's acquired psychiatric condition may be 
related to his service.  Therefore, the Board finds that the 
newly submitted evidence raises a reasonable possibility of 
substantiating the claim of service connection for an 
acquired psychiatric disorder.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  See Hodge, 
155 F.3d at 1356.  Accordingly, the claim for service 
connection for an acquired psychiatric disorder is reopened.

Service Connection

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for an acquired psychiatric disorder, the Board must 
adjudicate this claim on the merits.  

During his July 2008 hearing, it was argued that the 
inservice findings of a preexisting anxiety disorder were in 
error and the veteran currently has an anxiety disorder 
caused by service.  The veteran also asserted that he has an 
anxiety disorder as the result of harassment from his 
sergeants.  The veteran testified that he was forced to dig 
and refill six-foot holes to bury a cigarette butt, he was 
forced to carry dirt around the barracks in wheelbarrows, his 
sergeants hit him in the head with a clipboard, and he was 
forced to stand fire watch "for weeks and weeks at a time."  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that the presumption of soundness 
may be rebutted only where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

VA's General Counsel has held that, to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  See Harris v. West, 
203 F.3d. 1347 (Fed. Cir. 2000).  

With respect to the veteran's own contentions, and the lay 
statements submitted in support of his claim, a layperson 
generally is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when: (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that an acquired psychiatric disorder is related 
to symptoms experienced during service; this is not a 
contention capable of lay diagnosis.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

As noted, the veteran's entrance examination report in May 
1966 shows that his psychiatric condition was clinically 
evaluated as normal, and there was no notation of psychiatric 
symptoms or a psychiatric disorder.  Given the foregoing, the 
veteran is entitled to a presumption of soundness at service 
entrance as to his psychiatric condition.  Therefore, the 
Board must determine whether the presumption of soundness is 
rebutted by clear and unmistakable evidence.    

The veteran's service medical records include a February 1967 
report which shows that the veteran gave a history that 
included the following: he had had a bad home life for many 
years; his father is an alcoholic and there is a history of 
continual arguing and fighting between mother and father 
involving the siblings for many years; he went to college for 
21/2 years but continually had to come home because of 
nervousness; he fears that his mother might die while he is 
away or that something might happen to him because he is so 
far from home; at night he sees and hears his family arguing 
and talking and he hears his mother calling for him.  With 
regard to his current symptoms, he stated that he was waking 
up at night screaming, he was keeping men up, and they were 
making fun of him because of this.  The report notes 
hypnagogic phenomena with no delusions or organic deficit, 
although his ability to give information such as the name of 
the president prior to President Lyndon Johnson or the 
capital of the United States was grossly impaired due to 
tremendous anxiety.  Judgment and insight were poor.  
Hospitalization and observation were recommended due to his 
overwhelming anxiety and in view of his "severely disturbed 
background."  The impression was chronic anxiety reaction 
with acute exacerbation.  

A February 1967 hospital report notes that the veteran had 
finished basic training satisfactorily and had been 
transferred for AIT (advanced infantry training) about a week 
before.  This report shows that the veteran stated the 
following: he had been very nervous during both basic 
training and AIT, with difficulty sleeping and episodes of 
"hollering and getting up in my sleep."  His father was an 
alcoholic.  He quit college after 21/2 years due to "disabling 
anxiety."  He had had nightmares since age 12, which 
occurred once every one to two months prior to service.  His 
father was a chronic alcoholic, and was argumentative and 
combative when he was drunk.  At times, his father tried to 
beat the veteran's mother, and the veteran had had to 
intercede.  He stated of his father, "He would holler at you 
like a dog."  He also stated that, "You would not want a 
better father, he always provides for you."  The veteran 
stated that he had attended college for 21/2 years, although he 
intermittently had difficulty studying, and he could not 
concentrate on his work since he was chronically anxious.  He 
had a C average.  In his junior year he was so anxious that 
he had to return to his parental home.  He was afraid of 
heights which made him nervous.  He avoided elevators and was 
fired from a job at a grocery store because of his fear of 
basements.  He had frequent nightmares during basic training 
and at times he woke up screaming and yelling.  He had 
nightmares of dead people every night during AIT and the men 
in his company taunted and made fun of him.  He was agitated 
and anxious during the day, expressed a fear of dying, and 
stated that he wanted to go home.  His chief complaint was 
"nightmares and getting up and hollering and screaming."  

The February 1967 report shows that the examiner noted the 
following: the veteran had a "past history of disabling 
incapacitating anxiety while in college resulting in patient 
having to quit college because of this condition."  He also 
had a long history of being claustrophobic, to include fears 
of places such as elevators and basements, and he described 
fears of being killed in closed spaces.  On examination, he 
was grossly agitated, with a marked stutter.  He wrung his 
hands and fidgeted in his seat.  He was moderately depressed, 
but his main feature was noted to be incapacitating anxiety.  
No signs of psychosis were noted.  He was treated with 
Librium, with some decline in symptoms and cessation of 
reportedly week-long enuresis.  The diagnosis was anxiety 
reaction, chronic, severe, with acute exacerbation, 
manifested by incapacitating free-floating anxiety, insomnia, 
nightmares, depressive effect, and enuresis.  The external 
precipitating stress was listed as "minimal routine military 
duty."  The premorbid personality and disposition were noted 
as moderate history of incapacitating anxiety in the past and 
history of claustrophobia and acrophobia.  Degree of 
psychiatric impairment was listed as "marked, medically 
unfit for further military duty."  Social and industrial 
incapacity was listed as "definite."  The report states 
that the veteran's anxiety existed prior to service and he 
was to be referred to a medical board for consideration for 
medical separation from service.  

A medical board report dated in March 1967 and an associated 
clinical record cover sheet (DA Form 8-275-2) and medical 
board proceedings report (DA Form 8-118), contain diagnoses 
identical to that noted in the February 1967 reports.  These 
documents show that the veteran was determined to be 
medically unfit for further duty, his condition was not 
incurred in the line of duty, and it existed prior to 
service.  These reports further indicate the veteran's 
condition was not caused incident to service and it was not 
aggravated by service.  The DA Form 8-118 is signed by a 
board of three medical corps officers.  It also was signed 
and approved by a fourth medical corps officer.  This report 
indicates that the veteran did not want to continue on active 
duty and he did not desire to appeal the medical board's 
determination.  

The post-service medical evidence includes a VA hospital 
report covering treatment between August and September of 
1972 which shows that the veteran was hospitalized with 
complaints that included "a severe drinking problem of ten 
years duration."  His diagnoses included "habitual 
excessive drinking."  

A VA hospital report covering treatment between March and 
April of 1974 shows treatment for diagnoses that included 
habitual excessive drinking with probable drug use, and 
anxiety neurosis.  

A net worth and employment statement (VA Form 21-527) 
received in April 1974 shows that the veteran reported a 
five-year history of employment with a box company and he had 
not worked since March 1974 due to a nervous condition and 
stomach ulcers.  

Reports dated between 1979 and 1980 show treatment for 
physical symptoms and do not note psychiatric symptoms or a 
psychiatric diagnosis. 

Two statements from Dr. W.S. indicate that he evaluated the 
veteran in January 2006.  A January 2006 report states the 
following: the veteran currently complained of worry, 
rumination (primarily about financial concerns and harm 
coming to his children and grandchildren), nervousness, 
irritability, restlessness, feelings of guilt and inadequacy, 
low energy, and poor sleep.  The Axis I diagnoses were 
generalized anxiety disorder, and alcohol dependence in 
remission.  The veteran gave a preservice history that 
included a happy childhood growing up, with several summers 
spent at 4H camp or working for a friend away from home.  
During his second year of college, his family was unable to 
meet his financial needs, and he took a semester off to earn 
money to return.  During this time off, he was drafted.  He 
complained that his service medical records falsely indicated 
that he had anxiety about heights and closed spaces, and that 
he had been "continually singled out" and subject to harsh 
treatment during basic training, which he further asserted 
had caused his anxiety.  He reported that he had been forced 
to dig holes by drill sergeants, and then refill them, and 
that he was generally humiliated by his sergeants, who did 
not treat others as badly.  He stated that this was because 
he had participated in ROTC while in college (reserve officer 
training).  He asserted that while he was hospitalized during 
service, "I was scared.  Maybe I said things I didn't really 
believe.  I didn't understand a lot of the questions."  The 
psychologist noted that the veteran's alleged history of 
functioning adequately in college, living away from home for 
extended periods in the summers before college, and the 1972 
lay statements to the effect that he did not exhibit 
psychiatric symptoms prior to service, were at odds with the 
history noted in the veteran's service medical records.  The 
psychologist noted that the veteran's memory of his inservice 
hospitalization was one of being frightened and intimidated, 
and that his "compliant interpersonal style combined with 
his fear in the unfamiliar setting may have prompted [the 
veteran] to agree with statements at the time that did not 
accurately characterize his history."  Dr. W.S. concluded 
that the veteran's anxiety was caused by service and did not 
exist prior to service.  

In a statement dated in January 2007, Dr. W.S. asserted that 
evidence of the veteran's good premorbid functioning was 
evinced, in part, by the lack of preservice hospitalization 
or treatment.  Dr. W.S. stated that, in his earlier opinion, 
he had relied upon the veteran's account of his preservice 
mental health as well as his experiences during his inservice 
hospitalization.  

In a report, dated in July 2008, Dr. B.F. evaluated the 
veteran IN June 2008.  He reviewed the veteran's medical 
records, including his service medical records, as well as 
records associated with the veteran's previous claims for VA 
benefits.  The veteran has a general anxiety disorder, and 
this condition was induced by his service.  The veteran lived 
a fairly normal life prior to service.  The lay statements 
and lack of treatment prior to service indicate that the 
veteran did not suffer from a general anxiety disorder prior 
to service.  The veteran's accounts of preservice psychiatric 
symptoms as noted in his service medical records are not 
credible because it contradicts the other evidence, and 
because the veteran was being treated for a mental illness at 
the time he made those statements.  Dr. B.F. further stated:

Nevertheless, to the extent that the evidence 
provided by [the veteran] in the reports made by 
attending physicians contemporaneously to his 
hospitalization are accorded much significance, it 
is important to note that [the veteran] described a 
pattern of abuse by his fellow trainees that would 
have contributed to, at least, if not caused his 
anxiety disorder to manifest itself.  It is clear 
that [the veteran] did not suffer from acute mental 
illness when he was admitted into the Army, and 
that he was hospitalized after he had been in the 
Army a few months.  Thus, there is a direct link 
between the time [the veteran] spent in the Army 
and his ensuing manifestation of his general 
anxiety disorder.  Thus, I would not give the 
statements [the veteran] made in the Army hospital 
in 1967 much weight, but even if I did, they still 
lead to the same conclusion.  Again, it is my 
medical opinion that it is as likely as not that 
[the veteran] suffers from general anxiety disorder 
that was induced by or made worse by his time in 
the Army.

Finally, as previously noted, the claims file includes three 
lay statements received in 1972.  One statement was written 
by his parents, one statement was submitted by a longtime 
acquaintance, and one is from a school official.  The authors 
of these statements assert that the veteran did not exhibit 
nervous symptoms prior to service.  

Because the medical opinions in this case are based upon a 
determination that the veteran's statements made during both 
service and thereafter are credible, the Board will address 
the issue of the veteran's credibility first.  

The service medical records show that the veteran gave an 
extensive and detailed preservice history of a troubled 
family life, and experiencing psychiatric symptoms.  Service 
medical records contain no less then three separate notations 
showing that the veteran reported that he had quit college 
due to psychiatric symptoms.  In this regard, he specifically 
reported symptoms that included difficulty studying and 
difficulty concentrating due to anxiety.  He also stated that 
he was claustrophobic, and afraid of heights.  The veteran is 
considered to be competent to describe his family life and 
his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Board further notes that the 1972 VA 
hospitalization report shows that the veteran reported a ten-
year history of alcohol abuse which suggests an onset prior 
to service.  

In sharp contrast to his inservice accounts, the reports from 
Dr. W.S. show that, in 2006, the veteran gave a preservice 
history which included a "happy childhood growing up," with 
several summers spent away from home and that he quit college 
so that he could earn money to return.  In addition, the 
veteran told Dr. W.S. that he had been subjected to "harsh 
treatment" and humiliation by his sergeants during basic 
training.  The service medical records contain no mention or 
complaints of harassment or humiliation by his sergeants, 
however.  In his oral and written testimony, the veteran has 
denied that he ever had any relevant preservice symptoms.  

Given the foregoing, the Board finds that the veteran's 
statements are not credible in light of his contemporaneously 
reported history during service, which is afforded far more 
probative value.  See Caluza v. Brown, 7 Vet. App. 498, 512 
(1995).  In reaching this decision, the Board has considered 
Dr. B.F.'s opinion that the veteran's inservice reported 
history was not credible because he was receiving mental 
health treatment.  The Board also has considered the 
veteran's arguments, and the statements of Dr. W.S., that the 
veteran's reported in-service history was erroneous because 
the veteran was scared, fearful, intimidated, confused, 
isolated, and/or he had a "compliant interpersonal style."  
The determination of credibility is a finding of fact, 
however, within the province of the Board.  Id.  In this 
case, the Board is asked to find that the veteran reported a 
false pre-service history of his psychiatric symptoms when 
examined during service, his dysfunctional family life, and 
his reasons for quitting college.  The Board also is asked to 
believe that the veteran created these false accounts of his 
pre-service out of whole cloth and did this without detection 
by in-service physicians and/or the medical board following 
over a month of observation.  The veteran's pre-service 
descriptions of his psychiatric symptoms are of such detail 
and length, however, that the Board finds these arguments 
unpersuasive.  The Board further notes that the service 
medical records contain no indication of fabrication and 
there is no evidence of psychosis.  Therefore, the Board 
finds that the veteran is not a credible historian and any 
medical opinions based on his less than credible history is 
entitled to little probative value.  See Wilson v. Derwinski, 
2 Vet. App. 16, 19-20 (1991); Cohen v. Brown, 10 Vet. App. 
128, 146 (1997).  

The next issue is whether there is clear and unmistakable 
evidence to rebut the presumption of soundness.  As noted 
elsewhere, the veteran is competent to report his pre-service 
history of symptomatology.  The service medical records show 
that, after over a month of observation, military physicians 
concluded that the veteran's reports of his preservice 
symptoms, taken together with his current findings, warranted 
the conclusion that he had a preexisting anxiety that was not 
aggravated by his service.  The Veteran Court has upheld such 
determinations.  See Miller, 11 Vet. App. at 348; and Harris, 
203 F.3d at 1347.  The service department findings are 
considered highly probative as they were made 
contemporaneously with the veteran's service.  See Caluza, 7 
Vet. App. at 512.  

Although the Board has considered the statements of Dr. W.S. 
and Dr. B.F. to the effect that the veteran did not have a 
preexisting psychiatric disorder, these opinions suffer from 
a number of defects and are afforded little probative value.  
First, these opinions are based on an oral history as 
provided by the veteran; the Board has determined that the 
veteran is not credible.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (holding that, in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that are contradicted by other 
facts of record).  The Board further notes that these 
opinions were written more than 38 years after the veteran's 
separation from service and they both appear to have been 
based on only one consultation with the veteran.  See Struck 
v. Brown, 9 Vet. App. 145, 154-55 (1996) (holding that 
contemporaneous medical findings may be given more weight 
than a medical opinion coming many years after separation 
from service); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(finding that medical opinions as to a nexus may decline in 
probative value due to a lengthy time period between service 
and the date of the opinion); Reonal v. Brown, 5 Vet. App. 
458; 460 (1993) (noting that the physician had treated the 
veteran only on one occasion more than 40 years after 
separation from service).  Finally, neither of these opinions 
discussed the 32-year gap in treatment between 1974 and 2006.  
See Elkins, 5 Vet. App. at 478.  

The Board also has considered the 1972 lay statements.  As 
lay persons, none of the persons who submitted statements in 
support of the veteran's claim in 1972 are competent to opine 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 
124, 127 (1998).  In this case, these lay statements are 
insufficiently probative when compared to the objective 
medical evidence of record which includes the medical board 
report (and two associated service medical reports) signed by 
several medical corps officers which show that the veteran's 
anxiety preexisted service.  The Board therefore finds that 
there is clear and unmistakable evidence to rebut the 
presumption of soundness.  See VAOPGCPREC 3-2003.  

The final issue is whether there is clear and unmistakable 
evidence that the veteran's preexisting acquired psychiatric 
disorder was aggravated by service.  See Wagner, 370 F.3d 
at 1089.  If evidence is submitted sufficient to demonstrate 
that a veteran's disorder pre-existed service and underwent 
an increase in severity during service, it is presumed that 
the disorder was aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.

The veteran's service medical reports previously have been 
discussed.  Briefly restated, these records show that in-
service physicians concluded that the veteran had a 
preexisting anxiety that was not aggravated by his active 
service.  The post-service medical records show treatment for 
excessive drinking between August and September of 1972, over 
five years after separation from service, and excessive 
drinking with probable drug abuse as well as an anxiety 
neurosis between March and April of 1974, over seven years 
after his separation from service.  There is evidence that 
the veteran worked for the same employer between 1969 and 
March 1974.  The next relevant medical evidence of post-
service treatment is the report from Dr. W.S. dated in 2006.  
This evidence from Dr. W.S. was submitted approximately 38 
years after the veteran's separation from service.  Given the 
foregoing, the Board finds that the evidence clearly and 
unmistakably shows that the veteran's acquired psychiatric 
condition did not undergo an increase in severity during 
service.  Id.  

In reaching this decision, the Board has considered the 
language in Dr. B.F.'s statement that the veteran may have 
had a general anxiety disorder that was "made worse by his 
time in the Army."  This appears to contradict Dr. B.F.'s 
earlier statement that, "It is clear that [the veteran] did 
not suffer from acute mental illness when he was admitted 
into the Army."  Furthermore, the Board has determined that, 
as Dr. B.F.'s opinion is based on the veteran's less than 
credible reported history, it has little probative value.  
Therefore, Dr. B.F.'s opinion is insufficient to warrant 
granting service connection for an acquired psychiatric 
disorder.

In summary, when the Board's determination that the veteran 
is not credible is considered in conjunction with the 
veteran's service medical records (which show that he had a 
preexisting acquired psychiatric disorder that was not 
aggravated by his service) and the post-service medical 
record, the Board finds that there is clear and unmistakable 
evidence that he had preexisting acquired psychiatric 
disorder that was not aggravated by his service.  Based on 
the foregoing, the Board finds that there is clear and 
unmistakable evidence that the condition both preexisted 
service and was not aggravated by service.  Thus, the 
preponderance of the evidence is against the claim of service 
connection for an acquired psychiatric disorder.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim of 
service connection for an acquired psychiatric disorder is 
reopened; to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


